Exhibit 10.44
RUSS BERRIE AND COMPANY, INC.

RESTRICTED STOCK AGREEMENT
Date of Grant:                      __, 20__
RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of the date set forth
above, between Russ Berrie and Company, Inc., a New Jersey corporation (the
“Company”), and the Grantee whose name appears on the signature page hereof (the
“Grantee”).
1. Confirmation of Grant. The Company hereby confirms the grant to the Grantee,
effective as of the date set forth above, of                      shares of its
Common Stock, stated value $0.10 per share, of the Company (“Common Stock”),
subject to the terms and conditions of this Agreement and the Plan (defined
below). The Common Stock granted hereunder (the “Restricted Stock”) is issued
under and subject to the terms and conditions of the Company’s Equity Incentive
Plan (the “Plan”), which is incorporated into this Agreement by reference.
Unless otherwise defined in this Agreement, capitalized terms used herein shall
have the meanings ascribed to them in the Plan. If there is any conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan will
govern. The Grantee acknowledges receipt of a copy of the Plan.
2. Vesting. Except as provided in Sections 3 or 8 below, the Restricted Stock
shall vest ratably over five years (20% of aggregate grant per year), commencing
on the first anniversary of the Date of Grant set forth above.
3. Forfeiture of Restricted Stock; Acceleration of Lapse of Restrictions.
(a) Termination of Employment. Except as provided in Section 3(b), and subject
to the provisions of Section 8, in the event that the employment of the Grantee
with a Participating Company is terminated for any reason (not including an
authorized leave of absence, but including the consummation of a Business
Combination, whether or not the Grantee is employed by the surviving entity),
any non-vested Restricted Stock shall be forfeited immediately thereafter and
all rights of Grantee to such forfeited Restricted Stock shall terminate without
payment of consideration by the Company immediately after such termination.
(b) Death or Disability. Notwithstanding the provisions of Section 3(a) above,
in the event that the employment of the Grantee with a Participating Company is
terminated as a result of such Grantee’s death or Disability prior to the prior
to the lapse of all or part of the restrictions on the Restricted Stock, all
such restrictions shall lapse on the date of the Grantee’s death or Disability,
as applicable.
(c) Acceleration. The Committee may, at any time in its sole discretion,
accelerate the time at which any or all restrictions will lapse or remove any of
all of such restrictions with respect to the Restricted Stock.

 

 



--------------------------------------------------------------------------------



 



4. Manner of Issuance. Shares representing the Restricted Stock shall be issued
in the name of the Grantee as soon as reasonably practicable after the Award is
granted; provided that prior to such issuance, the Grantee has executed this
Agreement, has delivered a duly signed stock power, endorsed in blank (in the
form attached hereto as Exhibit A), relating to the Common Stock covered by the
Award, and, in the sole discretion of the Committee, has executed an escrow
agreement and any other documents which the Committee may require as a condition
to the issuance of such shares. In the sole discretion of the Committee, shares
issued in connection with the award of Restricted Stock evidenced hereby shall
be deposited together with the stock powers with an escrow agent (which may be
the Company) designated by the Committee, until such time as all restrictions
with respect thereto lapse, unless such shares are earlier forfeited in
accordance with the terms of this Agreement. The Committee may also require that
the stock certificates evidencing such shares (or book entries) bear restrictive
legends until the restrictions thereon shall have lapsed.
5. Transferability. Until the date that the restrictions of the Restricted Stock
lapse pursuant to the terms hereof, none of the Restricted Stock may be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, and any
purported sale, assignment, transfer, pledge, hypothecation or other disposition
shall be void and unenforceable against the Company, and no attempt to transfer
the Restricted Stock, whether voluntarily or involuntarily, by operation of law
or otherwise, shall vest the purported transferee with any interest or right in
or with respect to the Restricted Stock. The Grantee acknowledges and agrees
that a violation of this Section 5 will cause the Company irreparable injury for
which adequate remedy at law is not available. Accordingly, the Grantee agrees
that the Company shall be entitled to an injunction, restraining order or other
equitable relief, without the posting of any bond, to prevent the breach of this
Section 5 and to enforce the terms and provisions hereof in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which it may be entitled at law or equity.
6. Rights as Stockholder. Subject to the restrictions set forth in this
Agreement and the Plan, the Grantee shall have all of the rights as a
stockholder of the Company with respect to the shares of Restricted Stock
subject to this Agreement, including the right to vote such shares and receive
dividends to the extent paid by the Board of Directors on the Common Stock.
7. Tax Withholding. If a Participating Company is required to withhold any
amount under the laws and regulations of the United States, any jurisdiction
thereof or local government with respect to the issuance of or lapse of
restrictions with respect to the Restricted Stock (“Withholding Taxes”), the
Grantee shall be required to remit to the applicable Participating Company an
amount sufficient to satisfy the employer’s Withholding Tax requirements. The
applicable Participating Company shall have the right to require the payment of
any such Withholding Taxes before issuing any Restricted Stock or removing the
restrictions with respect thereto. Notwithstanding the foregoing, the Committee
may, in its sole discretion, in lieu of all or any portion of a cash payment in
respect of Withholding Taxes, permit the Grantee to elect to have the Company
withhold shares (or allow the return of shares of Common Stock) having an
aggregate Fair Market Value, determined on the date the obligation to withhold
or pay such taxes arises, equal to the amount (or portion thereof) required to
be withheld. Any fraction of a share of Common Stock which would be required to
satisfy the Grantee’s Withholding Tax obligation shall be disregarded and the
remaining amount due shall be paid in cash by the Grantee.

 

2



--------------------------------------------------------------------------------



 



8. Adjustments.
(a) The Restricted Stock or this Agreement shall be subject to adjustment or
substitution, as determined by the Committee in its sole discretion, as to any
and all matters deemed appropriate by the Committee, including, without
limitation, accelerating the vesting period pertaining to the Restricted Stock,
or as otherwise determined by the Committee to be equitable, in the event of:
(i) changes in the outstanding Common Stock or in the capital structure of the
Company by reason of a dissolution or liquidation of the Company, sale of all or
substantially all of the assets of the Company, mergers, consolidations or
combinations with or into any other entity if the Company is the surviving
entity, stock or extraordinary dividends, stock splits, reverse stock splits,
stock combinations, rights offerings, statutory share exchanges involving
capital stock of the Company, reorganizations, recapitalizations,
reclassifications, exchanges, spin-offs, dividends in kind, or other relevant
changes in capitalization; or (ii) any change in applicable laws or any change
in circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, Participants in the
Plan, or which otherwise warrants equitable adjustment because, in the sole
discretion of the Committee, it interferes with the intended operation of the
Plan. Any adjustments under this Section 8 shall be made in a manner which does
not adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act and which otherwise is permissible under Code Section 409A, if
applicable. The Company shall give the Grantee notice of any adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.
(b) In connection with a Business Combination, the Committee, in its sole
discretion, may provide for: (i) the continuation of the Plan and/or the
assumption of the Restricted Stock granted hereunder by a successor corporation
(or a parent or subsidiary thereof); (ii) the substitution for the Restricted
Stock of new awards covering the stock of a successor corporation (or a parent
or subsidiary thereof), with appropriate adjustments as to the number and kind
of shares; (iii) upon 10 days’ advance notice from the Committee to the Grantee,
the acceleration of the vesting period pertaining to the Restricted Stock; or
(iv) upon 10 days’ advance notice from the Committee to the Grantee, the
cancellation of any portion of the Restricted Stock that is not then vested. In
the event of any continuation, assumption or substitution contemplated by the
foregoing clauses, the Plan and/or the Restricted Stock shall continue in the
manner and under the terms so provided.
(c) If, by reason of a change in capitalization described in this Section 8, the
Grantee shall be entitled to new, additional or different shares of stock or
securities of the Company or any other corporation in respect of such Grantee’s
Restricted Stock, in the event that the Plan continues, such new, additional or
different shares shall thereupon be subject to all of the conditions,
restrictions and performance criteria which were applicable to the shares of
Common Stock subject to the Restricted Stock, as the case may be, prior to such
change in capitalization.
9. Authority of Committee. Subject to the limitations set forth in the Plan, the
Committee is vested with absolute discretion and authority to interpret the Plan
and make all determinations necessary or advisable for the administration
thereof. Any determination of the Committee in the administration of the Plan,
as described therein, shall be final, conclusive and binding upon the Grantee
and any person claiming under or through the Grantee, including, without
limitation, as to any adjustments pursuant to Section 8 hereof.

 

3



--------------------------------------------------------------------------------



 



10. No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment or service by any Participating Company nor limit in any way the
right of any Participating Company to terminate or modify the employment or
retention of the Grantee at any time, with or without Cause. By accepting the
Restricted Stock, the Grantee expressly acknowledges that there is no obligation
on the part of any Participating Company to continue the Plan and/or grant any
additional Awards to the Grantee.
11. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for Restricted Stock hereunder unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended, and the requirements of
the exchanges, if any, on which the Company’s shares of Common Stock may, at
that time, be listed.
12. Disposition of Common Stock. Notwithstanding anything contained in the Plan
or herein to the contrary, in the event that the disposition of shares of Common
Stock acquired pursuant to the vesting of all or a portion of the Restricted
Stock is not covered by a then current registration statement under the
Securities Act, and is not otherwise exempt from such registration, such shares
shall be restricted against transfer to the extent required by the Securities
Act and Rule 144 or other regulations thereunder. The certificates evidencing
any of such shares shall be appropriately amended or have an appropriate legend
placed thereon to reflect their status as restricted securities as aforesaid.

 

4



--------------------------------------------------------------------------------



 



13. Miscellaneous.
(a) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):
if to the Company, to it at:

Russ Berrie and Company, Inc.
1800 Valley Road
Wayne, New Jersey 07470
Attention: Corporate Secretary
Fax no.: 201-405-7377
E-mail address: mgoldfarb@russberrieij.com


if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.
Any notice given: (i) after 5:00 p.m. local time on any business day; or (ii) on
a day that is not a business day, will be deemed to have been given on the next
following business day.
(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(c) Amendment. Subject to Section 22.1 of the Plan, this Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Grantee and the Company.
(d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee without the prior written consent of the Company.
(e) Applicable Law. To the extent the federal laws of the United Stated do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey, regardless of conflicts of
law principles thereof.
(f) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

5



--------------------------------------------------------------------------------



 



(g) Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in Adobe Acrobat format) will be deemed to be original signatures for
all purposes hereunder.
(h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
(i) Section 409A. The Restricted Stock is not intended to be treated as an
arrangement that provides for a deferral of compensation subject to Section 409A
of the Internal Revenue Code. This Agreement shall be construed and applied so
as to ensure that the Restricted Stock is not covered by Section 409A; and this
Agreement shall be deemed amended to the extent reasonably necessary, as
determined by the Committee in its sole discretion, to exclude the Restricted
Stock from the application of Section 409A or to comply with Section 409A, if
necessary; provided, however, that the Company shall not be responsible for any
applicable interest and tax penalties.
(j) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.
(k) Section 83(b) Election. If the Grantee makes an election under Section 83(b)
of the Code, or any successor section thereto, the Grantee shall deliver a copy
of such election to the Company promptly after filing such election with the
Internal Revenue Service.
[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Grantee have executed this Restricted
Stock Agreement as of the date first above written.

                  RUSS BERRIE AND COMPANY, INC.
 
           
 
  By:        
 
     
 
            Name:         Title:  
 
                GRANTEE
 
                     
 
                Address of Grantee:
 
           
 
                     
 
           
 
                     
 
                Fax No.:         E-Mail:

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AGREEMENT
STOCK POWER
FOR VALUE RECEIVED, the undersigned,                     , hereby sells, assigns
and transfers unto RUSS BERRIE AND COMPANY, INC., a New Jersey corporation (the
“Company”),                      shares of the common stock of the Company,
stated value $0.10 per share, standing in its name on the books of said
corporation represented by Certificate No.  _____  herewith and does hereby
irrevocably constitute and appoint                      to transfer the said
stock on the books of the within named corporation with full power of
substitution in the premises.
Dated:                      ___, 20__

         
  
 
 
Signature of Holder    

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this stock power is to enable the Company to enforce the
forfeiture provisions of the restricted stock to which the restricted stock
agreement pertains, without requiring additional signatures on the part of the
Grantee.

 

8